DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Feb. 16, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Lingling Zhao on March 5, 2021.
The application has been amended as follows: 


1.	(Currently Amended) A vehicle comprising:
a subsystem; and
a processor configured to:
receive two or more inputs indicative of at least one of one or more user adjustments; 
for a user profile, based on the two or more inputs, build a range in which the subsystem has been adjusted over key cycles, wherein the range comprises a set of continuous values that includetwo or more values associated with one of the at least one of the one or more [[the]] user adjustments; 

responsive to a current user adjustment of the subsystem being within the range, save the current user adjustment.

13.	(Currently Amended) A method of automatically learning and recalling a setting of an adjustable vehicle subsystem, the method comprising:
receiving two or more inputs indicative of at least one of one or more user adjustments; 
for a user profile, based on thetwo or more inputs, building a range in which the adjustable vehicle subsystem has been adjusted over key cycles, wherein the range comprises a set of continuous values that include one two or more values associated with [[the]] one of the at least one of the one or more user adjustments;
for each instance in which the user profile is loaded, causing the adjustable vehicle subsystem to adjust to a latest saved user adjustment of the adjustable vehicle subsystem; and
responsive to a current user adjustment of the adjustable vehicle subsystem being within the range, saving the current user adjustment.
3.	Claims 1-24 are allowable over prior art of record.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663